BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CHRISTOPHER CARDANI
Assistant United States Attorney
Christopher.Cardani@usdoj.gov
1000 SW Third Ave., Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

 UNITED STATES OF AMERICA                         3:20-CR-00223-IM

        v.                                        MOTION FOR
                                                  PROTECTIVE ORDER
 JACOB MICHAEL GAINES

                Defendant.

       The United States of America, through its undersigned counsel, herein moves this Court

for a protective order concerning video footage being provided to defense counsel. Support for

this request follows.

       The government has previously provided in discovery video footage of the assault

allegedly committed by defendant. Specifically, videos from the Multnomah County Detention

Center and from others posted on Twitter accounts. Counsel for defendant has requested any other

footage which may be available from sources within or outside the U.S. Courthouse in the

government’s possession. The U.S. Marshal Service has collected additional footage, and has

prepared a report summarizing the footage, but has requested that its disclosure be subject to a

protective order due to operational security concerns. The requested order, attached, will limit


Motion for Protective Order                                                             Page 1
disclosure of the footage and summary to defense counsel and those she needs to work with to

perform legal responsibilities in this case, and prohibit any other use or disclosure without written

permission. Counsel for defendant has reviewed the requested order and has no objection.

       Dated: February 18, 2021                       Respectfully submitted,

                                                      BILLY J. WILLIAMS
                                                      United States Attorney

                                                      /S/ Christopher Cardani
                                                      CHRISTOPHER CARDANI
                                                      Assistant United States Attorney




Motion for Protective Order                                                                  Page 2
